Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 05/04/2022 have been entered. Claims 1-2, 5-6 and 8-12 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (Nano Letters, of record).
Regarding claims 1-2, 5 and 10-11, Zhao et al discloses a quarter wave plate comprising a transparent flexible substrate (thin optical glass sheet with thickness of 0.7 mm is flexible), a plurality of meta-patterns and a meta-material layer provided on the substrate; wherein the patterns comprise a first meta-pattern and second pattern perpendicular to and separated from the first pattern and surrounded by the meta-material layer (meta-patterns of silver nanorod is embedded within ebeam resist ZEP 520, see Fig 2 and fabrication part in page 1089), which are horizontally and vertically repeating units and capable of converting linearly polarized light into circularly polarized light (Abstract, Figure 1 (a) and Figure 2, pages 1087 to 1089). The substrate also comprises a plurality of unit regions with two different metal patterns repeated in a direction vertical to one of the direction of the meta-patterns. The reference also discloses that the polarized light can be visible light and near infrared (Figs 1(b) to 1(g)).
Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al (WO 2018/110954, ‘954 hereafter).
Regarding claims 1-2 and 9-11, ‘954 discloses a metamaterial unit cell structure reading upon quarter wave plate,  comprising a transparent substrate, a plurality of meta-patterns and a meta-material layer provided on the substrate, wherein the patterns comprise a first meta-pattern and second pattern perpendicular to and separated from the first pattern, which are horizontally and vertically repeating units and capable of converting linearly polarized light into circularly polarized light (Fig 3c and 7c, [50]-[059], rectangular cavities surround by meta-material P3 and V3, one of the cavity reads upon the meta-pattern and another one of cavity reads upon the second metal-pattern). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (WO 2018/110954, ‘954 hereafter).
Regarding claim 8, ‘954 teaches all the limitations of claim 1, but does not specifically set forth that the meta-pattern is embossed. However, the first meta-pattern and the second meta-pattern recited in this claim is in product by process format and that the process limitation does not further limit the product structurally unless it imparts structure by the recited process steps. The product being formed as claimed would not differentiate over a product formed in another conventional way structurally.  Therefore, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process (see MPEP 2113 for PBP).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (Nano Letters, of record) as evidenced by Chang-Hasnain et al (US 2015/0288146, ‘146 hereafter).
Regarding claims 6 and 12, Zhao teaches all the limitations of claim 1, but does not disclose that the mete-pattern coated with a protection film of an oxide, however, it is known in the art that an oxide film is generally used to provide a protection layer for a meta-patterns as evidenced by ‘146, (Fig 1, SiO2 layer 16 and 20 are used to protect meta-pattern 19 in layer 18, [0036]-[0037]). In light of these teachings, one of ordain skill in the art would have used an oxide layer to coat the meta-pattern for the predictable result of generating protection for the meta-patterns, when such protection is so desirable (See MPEP 2143 (B)). 

Response to Arguments
Applicant's arguments filed on  05/04/2022 have been fully considered. While the scope of amended claim 1 is changed by newly added limitations, these newly added limitations are also taught by the previously cited references; therefore, the cited prior arts are still applicable and the grounds of rejection have been appropriately set forth and made final. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782